t c summary opinion united_states tax_court matthew p brown petitioner v commissioner of internal revenue respondent docket no 8242-04s filed date matthew p brown pro_se michael r fiore for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’s federal income taxes for the taxable_year sec_2001 and sec_2002 of dollar_figure and dollar_figure respectively respondent also determined accuracy- related penalties under sec_6662 for the taxable_year sec_2001 and sec_2002 of dollar_figure and dollar_figure respectively the issues for decision are whether petitioner is entitled to deductions for employee business_expenses and whether petitioner is liable for accuracy-related_penalties under sec_6662 background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing his petition petitioner resided in medford massachusetts during the years in issue petitioner was employed by paychex inc paychex as an outside sales representative paychex provided payroll services to businesses petitioner sought to bring in new customers to utilize the payroll services provided by paychex petitioner’s sales territory consisted of southeastern new hampshire and northeastern massachusetts petitioner was responsible for separate towns in this geographic area paychex’s offices were located in woburn massachusetts and petitioner resided in sandown new hampshire during the years in issue petitioner’s round trip commute between his home and office wa sec_68 miles petitioner drove his automobile to visit existing and potential customers from the beginning of until date petitioner utilized his honda accord honda for both his business and personal transportation on or after date petitioner utilized a nissan maxima nissan for all of his transportation petitioner estimated use of his automobile as approximately percent personal and the remainder business petitioner calculated his mileage expense for each of the years in issue by reviewing the odometer of his automobile and designating a percentage of the miles driven as business miles petitioner submitted weekly activity reports to his employer petitioner submitted to the court copies of weekly activity reports for approximately weeks for and for the entire year the weekly activity reports do not reflect the number of miles driven nor do they contain other details as to specific business activity petitioner maintained a day planner however he lost the planner for sometime in early petitioner did not retain his day planner for on hi sec_2001 federal_income_tax return petitioner reported wages of dollar_figure and claimed itemized_deductions on schedule a itemized_deductions of dollar_figure the claimed itemized_deductions consisted of dollar_figure of employee business_expenses and dollar_figure of gifts to charities on hi sec_2002 federal_income_tax return petitioner claimed itemized_deductions of dollar_figure consisting of taxes paid of dollar_figure employee business_expenses of dollar_figure and gifts to charities of dollar_figure petitioner also received reimbursement of employee business_expenses of dollar_figure for each of the year sec_2001 and sec_2002 the dollar_figure that petitioner received in each of the years in issue was not dependent on the actual expenses_incurred or miles driven petitioner was not required to report the number of miles driven to his employer the payment was described by petitioner as an expense allowance petitioner did not report the dollar_figure as income on his respective returns in a notice_of_deficiency respondent disallowed all the itemized_deductions claimed on the and returns before trial the parties agreed that petitioner is entitled to deductions for gifts to charities as claimed on the and returns the parties further agreed that petitioner is entitled to the claimed deduction for taxes for respondent did not adjust petitioner’s income to include the dollar_figure in reimbursed the federal_income_tax return was not made part of the record however other evidence including copies of forms w- wage and tax statement reflect that petitioner received salary in the amount of dollar_figure the notice_of_deficiency allowed a standard_deduction in lieu of the claimed itemized_deductions for and it is not clear whether the allowance of the itemized_deductions for gifts to charity and for taxes will result in any_tax benefit to petitioner the court will enter a decision under rule and permit the parties to compute the tax_liability that is most advantageous to petitioner employee business_expenses which petitioner did not report on his returns for each of the year sec_2001 and sec_2002 the issues remaining for decision are the claimed employee business_expenses which is composed of mileage expenses relating to the business use of petitioner’s automobile for each of the years in issue and the accuracy-related_penalties burden_of_proof generally the burden_of_proof is on the taxpayer rule a under sec_7491 the burden_of_proof shifts from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability sec_7491 petitioner has neither argued that the burden_of_proof should shift nor satisfied the criteria that would cause the burden_of_proof to shift given the lack of documentation and information provided by petitioner in this case we conclude that the burden_of_proof remains with petitioner mileage expense sec_162 permits a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business a trade_or_business includes the trade_or_business of being an employee 91_tc_352 expenses that are personal in nature are generally not allowed as deductions sec_262 a taxpayer is required to maintain records sufficient to establish the amount of his income and deductions sec_6001 sec_1_6001-1 e income_tax regs a taxpayer must substantiate his deductions by maintaining sufficient books_and_records to be entitled to a deduction under sec_162 when a taxpayer establishes that he has incurred a deductible expense but is unable to substantiate the exact amount we are permitted to estimate the deductible amount 39_f2d_540 2d cir we can estimate the amount of the deductible expense only when the taxpayer provides evidence sufficient to establish a rational basis upon which the estimate can be made 85_tc_731 sec_274 supersedes the general_rule of cohan v commissioner supra and prohibits the court from estimating the taxpayer’s expenses with respect to certain items 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_274 imposes strict substantiation requirements for listed_property as defined in sec_280f gifts travel entertainment_and_meal_expenses sec_1_274-5t temporary income_tax regs fed reg date to obtain a deduction for a listed_property travel meal or entertainment expense a taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expense the time and place of the use the business_purpose of the use and in the case of entertainment the business relationship to the taxpayer of each person entertained sec_274 sec_1_274-5t temporary income_tax regs fed reg date sec_274 requires that expenses be recorded at or near the time when the expense is incurred sec_1_274-5t temporary income_tax regs fed reg date listed_property includes passenger automobiles sec_280f petitioner therefore must meet the strict requirements of sec_274 to be entitled to a deduction related to car expenses if a taxpayer is unable to fulfill the requirements of sec_274 he is not entitled to the deduction petitioner’s records with respect to his car expenses fail to satisfy the requirements of sec_274 the weekly activity sheets prepared by petitioner and provided to his employer do not contain sufficient information to satisfy the requirements of sec_274 petitioner’s day planners which may have contained additional detailed information were not available petitioner testified that he lost the planner for and disposed of the planner for petitioner did not provide a reconstruction of his mileage expenses in an attempt to satisfy the substantiation requirements petitioner failed to establish the amount of the expense the time and place of each use and the business_purpose of the use of the honda and nissan respondent is sustained on this issue accuracy-related_penalty respondent determined that petitioner is liable for the accuracy-related_penalties under sec_6662 for and the accuracy-related_penalty is equal to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to the taxpayer’s negligence or disregard of rules or regulations sec_6662 and b negligence consists of any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and also includes any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1 b income_tax regs disregard consists of any careless reckless or intentional disregard sec_6662 an exception applies to the accuracy-related_penalty when the taxpayer demonstrates there was reasonable_cause for the underpayment and he acted in good_faith with respect to such underpayment sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability stubblefield v commissioner tcmemo_1996_537 sec_1 b income_tax regs sec_1_6664-4 income_tax regs specifically states circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer pursuant to sec_7491 the commissioner has the burden of production with respect to a sec_6662 accuracy-related_penalty to meet this burden the commissioner must produce sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 once the commissioner meets this burden of production the taxpayer continues to have the burden_of_proof with regard to whether the commissioner’s determination of the penalty is correct rule a higbee v commissioner supra further the taxpayer bears the burden of proving that he or she acted with reasonable_cause and in good_faith see sec_6664 respondent’s burden of production is satisfied in this case since petitioner failed to maintain records to substantiate expenses as required petitioner did not present any argument or evidence that the reporting of the claimed mileage deductions was based on reasonable_cause or good_faith petitioner did not attempt to satisfy the record-keeping requirements for his mileage expense deductions nor did he attempt to reconstruct the expense deductions at trial we conclude that petitioner has failed to show that he acted with reasonable_cause or in good_faith accordingly we hold petitioner is liable for the accuracy-related_penalties reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
